DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-18, and 20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,380,518 to Kate in view of US Patent Application Number 2016/0192619 by Gibbs.

Regarding claim 13, Kate discloses 
During an initial period:
Accessing a type of primary reinforcer loaded into a training apparatus configured to dispense units of a primary reinforcer (column 17, lines 50-51 discloses “the food dispenser 121 can be configured to deliver different types of food for different dogs”) based on behaviors performed by the animal responsive to training cues output by the training apparatus (column 15, lines 22-24 disclose “During the game, the dog is rewarded by pleasing sounds, encouraging comments, treats from the treat dispenser 122 etc.”); and
In response to identifying a type of primary reinforcer loaded into a training apparatus as a first primary reinforcer, loading a first nutrient profile corresponding to the first primary reinforcer (column 17, lines 52-54 disclose “The system 100 dispenses the proper type and amount of food depending on which dog is at the food dispenser”); 
During a first training session, succeeding the initial period, between the training apparatus and the animal:
Selectively dispensing units of the first primary reinforcer based on behaviors of the animal responsive to training cues output by the training apparatus.
Kate does not disclose accessing a target caloric intake of an animal, specifying a first caloric density of units of the first primary reinforcer, tracking a caloric intake of the animal based on the first caloric density, and during a second period succeeding the first training session, calculating a remaining caloric intake for the animal based on a difference between the target caloric intake and the caloric intake of the animal during the first training session, generating a notification comprising a prompt to feed the animal the remaining caloric intake; and transmitting the notification to a user associated with the animal.  However, these limitations are taught by Gibbs.  Figure 89 shows pet setup includes “Owner enters pet-details and food brand into a network server using an internet connected device”, “Server processor computes recommended caloric needs”, “Processor computes weight of owner-selected food based on food energy content (kcal/kg)”, and paragraph 176 discloses “If an insufficient amount of food has been entered into the bowl, or if too much food has been entered into the bowl, the apparent under-feeding or over-feeding conditions will result in a message 506 alerting the owner to either add more food, or remove food”.  It would be obvious to a person having ordinary skill in the art to modify Kate using the teachings from Gibbs in order to provide the correct amount of food to the pet to prevent over- or under-feeding.

Regarding claim 15 (dependent on claim 13), Kate discloses capturing a video feed of a working field near the training apparatus, detecting the animal in the video feed, outputting a first training cue associated with a target action, detecting a first action of the animal in the video feed, characterizing a difference between the first action and the target action; and in response to the difference falling below a threshold difference, dispensing a first unit of the first primary reinforcer into the working field.  Column 4, lines 50-56 disclose “The training system 100 delivers a treat to the dog using the treat dispenser 122 when it receives confirmation that the dog has properly performed the command.  In one embodiment, an Inertial Motion Unit (IMU) in the dog collar 102 and/or the video cameras 106 are be used to determine when the dog performs a desired action (e.g., sit, roll over, lie down, retrieve a toy, etc.).  

Regarding claim 16 (dependent on claim 15), Kate as modified by Gibbs discloses wherein tracking the caloric intake of the animal during the first training session comprises, in response to dispensing the first unit of the first primary reinforcer, updating the caloric intake of the animal based on the caloric density.  Column 4, lines 50-56 of Kate disclose “The training system 100 delivers a treat to the dog using the treat dispenser 122 when it receives confirmation that the dog has properly performed the command.  In one embodiment, an Inertial Motion Unit (IMU) in the dog collar 102 and/or the video cameras 106 are be used to determine when the dog performs a desired action (e.g., sit, roll over, lie down, retrieve a toy, etc.) and Gibbs suggests using the food energy content of owner-selected foods to track caloric intake.

Regarding claim 17 (dependent on claim 13), Gibbs further teaches during the first training session, in response to the caloric intake exceeding a threshold caloric intake allocated for the first training session, terminating the first training session.  Paragraph 176 discloses “If an insufficient amount of food has been entered into the bowl, or if too much food has been entered into the bowl, the apparent under-feeding or over-feeding conditions will result in a message 506 alerting the owner to either add more food, or remove food”.  The owner removing food would at least temporarily terminate the training session.

Regarding claim 18 (dependent on claim 17), Kate and Gibbs do not disclose terminating the first training session in response to the caloric intake exceeding the threshold caloric intake allocated for the first training session comprises, during the initial period, accessing a second caloric density of units of food, distinct from units of the first primary reinforcer, served by the animal by a user associated with the animal, accessing a set quantity of food manually served to the animal by the user over a set period comprising the first training session and the second period, and calculating the threshold quantity of units of the first primary reinforcer for dispensation during the first training session based on the first caloric density of units of the first primary reinforcer, the second caloric density of units of food, and the set quantity of units of food, and during the first training session, terminating the first training session in response to the caloric intake exceeding the threshold caloric intake allocated for the first training session.  However, Kate discloses “the compute system 103 keeps data concerning the calories consumed by the dog” (column 19, lines 6-7) and Gibbs suggests a desire to prevent over or under-feeding the dog.  It would therefore be obvious to a person having ordinary skill in the art to modify Kate and Gibbs to track the total caloric intake from the first primary reinforcer, and second reinforcer, and the food given by the owner and to terminate the training session when the total caloric intake exceeds the threshold allocated for the first training session.

Regarding claim 20 (dependent on claim 13), Kate discloses during the initial period, in response to the first nutrient profile specifying the first caloric density, selecting a first training protocol for executing during the first training session based on the target caloric intake of the animal and the first caloric density (column 17, lines 44-45 discloses “food is delivered in measured amounts at specified times” and column 19, lines 47-48 discloses “informing the system 103 that treats are available for training the dog”).

Claims 14 is rejected under 35 USC 103 as being unpatentable over US Patent Number 7,380,518 to Kate in view of US Patent Application Number 2016/0192619 by Gibbs, in further view of US Patent Application Number 2016/0012748 by Donavon.

Regarding claim 14 (dependent on claim 13), Gibbs further teaches wherein generating the notification comprising the prompt to feed the animal the remaining caloric intake comprises generating the notification comprising the prompt to feed the animal the remaining quantity of units of food proportional to the remaining caloric intake.  Paragraph 176 discloses “If an insufficient amount of food has been entered into the bowl, or if too much food has been entered into the bowl, the apparent under-feeding or over-feeding conditions will result in a message 506 alerting the owner to either add more food, or remove food”.
Kate and Gibbs do not disclose wherein calculating the remaining caloric intake for the animal based on the difference between the target caloric intake and the caloric intake of the animal during the first training session comprises calculating the difference between the target caloric intake and the caloric intake of the animal during the first training session, accessing a second caloric density of units of food, distinct from units of the first primary reinforcer, served to the animal by the user associated with the animal, and calculating a remaining quantity of units of food for the animal based on the difference and the second caloric density.  However, this limitation is taught by Donavon.  Paragraph 59 discusses a variety of changes in an animal that leads to different outcomes and recommendations, and lists changes in caloric intake and changes in feeding patterns as one change (a change in the type of food would comprise a change in caloric intake or feeding patterns).  It would be obvious to a person having ordinary skill in the art to modify Kate using the teachings from Donavon in order to accommodate for different types of food and caloric density of said foods as needed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-17, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,083,169. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘169 patent discloses all of the limitations of claim 1 of the instant patent.  Similarly, claim 9 of the ‘169 patent discloses all of the limitations of claim 13 of the instant patent other than generating a notification comprising a prompt to feed the animal the remaining caloric intake and transmitting the notification to a user associated with the animal.  However, claim 9 of the ‘169 patent discloses “prompting the user to feed the animal the remaining quantity of units of food during the set period of time”, and Gibbs discloses “If an insufficient amount of food has been entered into the bowl, or if too much food has been entered into the bowl, the apparent under-feeding or over-feeding conditions will result in a message 506 alerting the owner to either add more food, or remove food” (paragraph 176).  It would be obvious to a person having ordinary kill in the art to generate and transmit a notification as one way to prompt a user to feed the animal the remaining quantity of units of food.  
Similarly, although the claims are not identical, claims 2, 3, 4, 11, 15, 6, 6, 7, 8, 9, 9, 11, 12, 9, 15 of the ‘169 patent discloses the limitations of claims 2, 3, 4, 7, 8, 9, 10, 11, 12, 14, 15, 16, 17, 19, and 20, respectively.  
Claim 5 of the instant patent differs from claim 4 in that it doesn’t disclose generating a notification comprising a prompt to feed the animal the remaining caloric intake and transmitting the notification to a user associated with the animal.  However, claim 9 of the ‘169 patent discloses “prompting the user to feed the animal the remaining quantity of units of food during the set period of time”, and Gibbs discloses “If an insufficient amount of food has been entered into the bowl, or if too much food has been entered into the bowl, the apparent under-feeding or over-feeding conditions will result in a message 506 alerting the owner to either add more food, or remove food” (paragraph 176).  It would be obvious to a person having ordinary kill in the art to generate and transmit a notification as one way to prompt a user to feed the animal the remaining quantity of units of food.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642